Exhibit 21.1 SUBSIDIARIES OF REDWOOD MORTGAGE INVESTORS VIII Wholly-owned subsidiaries Jurisdiction 515 Louisiana Property Company, LLC California Altura, LLC California Appian Property Company, LLC California Borrette Property Company, LLC California Broadway Property Company LLC California Diablo Villa Property Company, LLC California Elk Grove Property Company, LLC Delaware Folsom Street Property Company, LLC California Fremont Investment Property Company, LLC California Grand Villa Glendale, LLC California Huron Park Property Company LLC California Lincoln Village LLC California Lombard Property Company, LLC California MCD Stockton, LLC California Pine Acres LLC California Richmond Eddy Property Management, LLC California San Jose Drive Property Company, LLC California San Pablo Dam Road Property Company, LLC California Second Street Midtown Property Company, LLC California Silver Park Property Company, LLC California SF Stagehouse Property Company, LLC California Willow Street Property Company, LLC California Winchester Property Company LLC California 72.5%-owned subsidiary Larkin Property Company, LLC California
